Notice of Pre-AIA  or AIA  Status
           The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Restriction/Election Requirement
1.       Restriction to one of the following inventions is required under 35 U.S.C. 121:
          I. Claim 2, drawn to a cutting device quipped with blade portions having a first specifically claimed non-magnetic material.
          II. Claim 3, drawn to a cutting device equipped with a fastener having a third specifically claimed non-magnetic material.
          III. Claim 5-6, drawn to a cutting device equipped with handle portions having a second specifically claimed non-magnetic material.
          IV. Claim 7, drawn to a cutting device equipped with blade portions and handle portions having respective first and second materials which have specifically claimed conductivity. 
2.       Claim 1 links inventions I through IV.  The restriction requirement among the linked inventions is subject to the nonallowance of the linking claim, claim 1.  Upon the indication of allowability of the linking claim, the restriction requirement as to the linked inventions shall be withdrawn and any claim depending from or otherwise requiring all the limitations of the allowable linking claim will be rejoined and fully examined for patentability in accordance with 37 CFR 1.104.  Claims that require all the limitations of an allowable linking claim will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments 
Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, the allowable linking claim, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Where a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
3.        Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
• the inventions have acquired a different status in the art due to their recognized divergent subject matter 
• the inventions require a different field of search (e.g., searching different main group/subgroup or electronic resources, or employing different search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Conclusions 
1.        If invention Group I is elected, claims 1, 2 and 4 will be examined.  Independent claim 15, sharing the same limitation “the first non-magnetic material is a ceramic material” as claim 2, will be examined with the elected Group.  If independent claim 15 is found allowable, its dependent claims 16-19 will be examined for patentability.
2.       If invention Group II is elected, claims 1, 3 and 4 will be examined.  Independent claim 8, sharing the same limitation “the third non-magnetic material is austenitic steel” as claim 3, will be examined with the elected Group.  If independent claim 8 is found allowable, its dependent claims 9-14 will be examined for patentability.  
3.        If invention Group III is elected, claims 1, 4, 5 and 6 will be examined. 
4.        If invention Group IV is elected, claims 1, 4 and 7 will be examined.


Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HWEI-SIU PAYER whose telephone number is (571)272-4511.  The examiner can normally be reached on Monday-Friday, 7:30 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/HWEI-SIU C PAYER/Primary Examiner, Art Unit 3724